Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, figs 61C and 61D in the reply filed on 10/14/21 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apertures and filaments claimed in claims 10 and 11 in combination with the claimed elements which are directed towards the embodiment shown in figures 61C and 61D and/or sensors as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     In claim 1 the phrase “wherein the coupling….” is vague and indefinite in that it is not clear what additional means, material, structures applicant intends to encompass with such language.
     In claim 6 the phrase “said top layer” lacks antecedent basis rendering the claim vague and indefinite.
     Claim 7 is vague and indefinite because it attempts to define the orthotic system in reference to an undefined and unclaimed element, “footwear”.
     Claim 13 is confusing, vague, and indefinite and appears to merely recite intended uses, functions and it is not clear what structural limitations applicant intends to encompass with such language.
Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means or material requirements or possibly additional elements which allow the function suspending the layers to perform spring action as claimed in the last paragraph of claim 1, i.e. layers of foam or soft materials would not .
     Also, in claim 18 additional elements are needed to allow the upper layer which is cut into 3 pieces to still function and operate as claimed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification only vaguely discusses the use of a computer system and there is no clear guidance as to where a sensor would be located or how such a computer system specifically processes information and/or how a sensor and computer system would be used with the specific embodiment shown in figures 61C and D.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, 6, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pezza (5701685).
     Pezza shows an orthotic comprising a base layer (38), a mid layer (36), an upper layer (34), and shims (30 and 46) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 13, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herr (6029374) in view of Singleton (2005/0081401).
     Herr shows an orthotic comprising a base layer (15) and a mid layer (17) made from carbon fiber (see column 11 lines 43-45) with a shim (25, 32) therebetween, and suggests providing an arch support above the mid layer (see column 13 lines 29-31) substantially as claimed except for the exact arch support.  Singleton teaches providing an arch support (60) attached at the heel to a mid layer (see figure 11) with a shim (84) therebetween and suspended in the front portion from the mid layer as shown in figure 11.  It would have been obvious to provide an arch support as taught by Singleton in the orthotic of Herr to provide a cushioned and flexible arch support.
    In reference to claims 16 and 17 it would have been obvious to one having ordinary skill in the art at the time the invention was made to use open or closed foams for the upper layer, since it has been held .
Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claims 1-7 above, and further in view of Comparetto (5311680).
      Herr as modified above shows an orthotic substantially as claimed except for dividing the front portion of the upper layers into rays and filaments.  Comparetto teaches dividing a front portion of an upper/arch support layer into rays (2a-2e) with apertures (at 12) and filaments (shown in figure 3).  It would have been obvious to divide the front portion of the arch supporting upper layer as taught by Comparetto in the orthotic of Herr as modified above to allow the user to easily modify/customize the arch support shape, support, cushioning, etc..
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Herr as modified above or Pezza as discussed above further in view of Miller (2011/0162238).
     Either Herr as modified above or Pezza as discussed above shows an orthotic substantially as claimed except for a computer system.  Miller teaches providing a computer system with sensors, processing device, and output device for use to make or modify orthotics.  It would have been obvious to provide a computer system as taught by Miller in the system of either Herr as modified above or Pezza to provide a customized orthotic.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9943133. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an orthotic system comprising a base layer, mid layer, and upper layer attached to one another to form spring sections as claimed.

 Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732